 Case 2:21-cv-10533-BAF-DRG ECF No. 1, PageID.1 Filed 03/10/21 Page 1 of 27




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

JOHN DOE,

            Plaintiff,                            Case No.
                                                  Hon.
v.

BISHOP KELLEY CATHOLIC SCHOOL,
IMMACULATE CONCEPTION CATHOLIC PARISH,
ARCHBISHOP ALLEN VIGNERON, and
ARCHDIOCESE OF DETROIT,

            Defendants.

Megan A. Bonanni (P52079)
Michael L. Pitt (P24429)
Beth M. Rivers (P33614)
Amanda M. Ghannam (P83065)
Pitt McGehee Palmer Bonanni & Rivers, PC
117 W. Fourth St., Ste. 200
Royal Oak, MI 48067
248-398-9800
mbonanni@pittlawpc.com
mpitt@pittlawpc.com
brivers@pittlawpc.com
aghannam@pittlawpc.com
Attorneys for Plaintiff


                     COMPLAINT AND JURY DEMAND

      Plaintiff, John Doe, by and through his attorneys, Pitt McGehee Palmer

Bonanni & Rivers, PC, brings this action against Defendants Bishop Kelley Catholic
 Case 2:21-cv-10533-BAF-DRG ECF No. 1, PageID.2 Filed 03/10/21 Page 2 of 27




School, Immaculate Conception Catholic Parish, Archbishop Allen Vigneron, and

the Archdiocese of Detroit, and hereby alleges as follows:

                                 INTRODUCTION

      In 2010, when Plaintiff John Doe was eight years old and in the second grade

at Bishop Kelley Catholic School, he was drugged and raped in the teacher’s lounge

by a priest, Aloysius “Father Al” Volskis, who warned him that he would tell the

devil to hurt his family if he told anyone. Volskis had been reassigned by the

Archdiocese of Detroit to Bishop Kelley and its affiliated parish, Immaculate

Conception, after allegations of sexual misconduct arose at his previous church.

Defendants were aware of Volskis’s prior assault(s) but took no action to prevent

further assaults. Instead, they facilitated Volskis’s access to victims such as Plaintiff

by transferring Volskis and elevating his status to a position of trust and authority at

a grade school, permitting him unfettered access to vulnerable young children who

had been entrusted to Defendants’ care. Defendants could have prevented the assault

on Plaintiff, which caused him to suffer severe anxiety, depression, and psychosis,

including multiple hospitalizations. Instead, they chose to conceal and deny their

knowledge of Volskis’s predilections. Several months after the assault on Plaintiff,

another victim reported an assault by Volskis. Defendants then sheltered Volskis in

the church rectory at Immaculate Conception, concealed his true whereabouts from

the community, and facilitated his escape out of the country.

                                           2
 Case 2:21-cv-10533-BAF-DRG ECF No. 1, PageID.3 Filed 03/10/21 Page 3 of 27




      This lawsuit arises out of Defendants’ liability in failing to protect John Doe

from the reasonably foreseeable consequences of hiring, retaining, and failing to

supervise predator “Father Al” Volskis.

                   PARTIES, JURISDICTION, AND VENUE

      1.     Plaintiff, John Doe, is an individual residing with his parents in Lapeer

County, Michigan. He is a former student of Bishop Kelley Catholic School and a

former member of Immaculate Conception Catholic Parish. Plaintiff seeks to use a

pseudonym in this action due to his status as a survivor of criminal sexual assault as

a minor. He is 18 years old as of the date of this filing (DOB March 2002).

      2.     Defendant, Bishop Kelley Catholic School (“Bishop Kelley”) is a

parochial school located in Lapeer County, Michigan, which was founded by and is

closely affiliated with Defendant Immaculate Conception Catholic Parish. Bishop

Kelley is one of approximately 100 Catholic schools under the jurisdiction of the

Defendant Archdiocese of Detroit.

      3.     Defendant, Immaculate Conception Catholic Parish (“Immaculate

Conception” or “the Parish”), is a Catholic church located in Lapeer County,

Michigan. The Parish is one of 287 Catholic churches under the jurisdiction of the

Defendant Archdiocese of Detroit.

      4.     Defendant, Archbishop Allen Vigneron, is the head of the Defendant

Archdiocese of Detroit.

                                          3
 Case 2:21-cv-10533-BAF-DRG ECF No. 1, PageID.4 Filed 03/10/21 Page 4 of 27




      5.     Defendant, the Archdiocese of Detroit (“the Archdiocese”), is a

nonprofit religious institution conducting business in Detroit, Michigan.

      6.     The Archdiocese and Archbishop Allen Vigneron oversee the parishes

and schools within its jurisdiction, including Defendants Immaculate Conception

Catholic Parish and Bishop Kelley Catholic School, and are responsible for the

hiring, training, supervision, and discipline of their employees and agents.

      7.     This Court has federal question jurisdiction pursuant to 28 USC § 1331

and Title IX of the Education Amendments of 1972, 20 USC § 1681 et seq.

      8.     Supplemental jurisdiction over Plaintiff’s state law claims is proper

pursuant to 28 USC § 1367 as they arise from the same case and controversy.

      9.     Venue is proper pursuant to 28 USC § 1391 as the events giving rise to

this lawsuit occurred in the Eastern District of Michigan.

      10.    This lawsuit is timely brought pursuant to MCL 600.5851b as Plaintiff

was a minor child at the time of the injury, reached the age of majority in March

2020, and brings this suit within one year of reaching the age of majority.

                              GENERAL ALLEGATIONS

      11.    Plaintiff incorporates the preceding allegations as if fully set forth

herein.




                                          4
 Case 2:21-cv-10533-BAF-DRG ECF No. 1, PageID.5 Filed 03/10/21 Page 5 of 27




      12.       Defendant Bishop Kelley Catholic School was founded by, is located

next door to, and is closely affiliated with Defendant Immaculate Conception

Catholic Parish. The priests at the church also work at the school.

      13.       Priests are assigned to Immaculate Conception and Bishop Kelley by

Defendants Archbishop Allen Vigneron and Defendant Archdiocese of Detroit,

which oversee approximately 387 Catholic parishes and schools in their region.

      14.       Plaintiff and his family were members of Immaculate Conception until

approximately 2017.

      15.       Archbishop Allen Vigneron is the head of the Archdiocese of Detroit

and is responsible for the assignment of priests in the parishes and schools within its

jurisdiction.

      16.       Archbishop Vigneron leads the Archdiocese’s Department of Catholic

Schools, which directs and supervises the schools within its jurisdiction and leads

the implementation of the Archdiocese’s “Unleashing Our Catholic Schools”

program. This includes direction of the schools’ curriculum, educational standards,

and grading process for students, as well as the hiring, training, and overseeing of

school faculty.

      17.       For example, the Archdiocese, under the leadership of Archbishop

Vigneron, has pledged to “develop and deploy a toolkit for schools to effectively

hire faculty who have a heart for spreading the joy of discipleship in Jesus Christ”;

                                           5
    Case 2:21-cv-10533-BAF-DRG ECF No. 1, PageID.6 Filed 03/10/21 Page 6 of 27




“develop and publish highly qualified principal standards and a corresponding

coaching tool, to assist pastors and other school decision makers”; and “develop and

publish highly qualified teacher standards and coaching tools to assist principals and

other decision makers to retain and develop joyful missionary teachers.”1

        18.   The Archdiocese and Bishop Kelley receive federal funding from

sources including the United States Department of Education.

        19.   Prior to his appointment at the Archdiocese of Detroit, Archbishop

Vigneron served as the Archbishop to the Diocese of Oakland in California from

2003-2009, where he publicly acknowledged and apologized for the decades-long

sexual abuse of over 100 girls 2 and oversaw a global settlement of 56 individual

cases alleging sexual abuse by members of the Oakland clergy in 2005.3

        20.   Despite his earlier apology for sexual abuse by priests, in 2008,

Archbishop Vigneron was criticized for reinstating a priest who had been accused




1
   See https://www.detroitcatholicschools.org/department-of-catholic-schools, last
accessed January 21, 2021.
2
  See https://www.eastbaytimes.com/2005/05/11/bishop-apologizes-for-priest-
misconduct/, last accessed December 17, 2020.
3
  See http://www.bishop-
accountability.org/news2005_07_12/2005_08_05_Curtis_OaklandDiocese.htm,
last accessed December 17, 2020.
                                          6
    Case 2:21-cv-10533-BAF-DRG ECF No. 1, PageID.7 Filed 03/10/21 Page 7 of 27




of molesting a child, despite that priest’s prior removal from active ministry after he

was part of a civil lawsuit alleging child abuse.4

        21.   Archbishop Vigneron was appointed by Pope Benedict XIV to his

current position as the Archbishop of Detroit in 2009.

        22.   The Archdiocese of Detroit purports to encourage its members to report

clergy sexual abuse of minors directly to law enforcement. In 2002, the Archdiocese

signed a voluntary agreement with prosecutors in the six counties within its

jurisdiction, agreeing to report all complaints of abuse to civil authorities. 5

        23.   The Archdiocese of Detroit has published the names of over 100 clergy

credibly abused of sexual abuse 6, some of whom are currently under investigation

by the Michigan Attorney General.

        24.   Despite the Archdiocese’s purported commitment to eradicating sexual

abuse, Defendants Bishop Kelley and Immaculate Conception had previously

mishandled allegations of sexual abuse of minors in Lapeer.




4
  See http://www.bishop-
accountability.org/news2008/01_02/2008_02_29_CaliforniaCatholicDaily_IHad.ht
m, last accessed December 17, 2020.
5
  See https://protect.aod.org/report-abuse, last accessed January 23, 2021.
6
  See https://protect.aod.org/clergy-credibly-accused-of-abuse, last accessed
January 23, 2021.
                                            7
 Case 2:21-cv-10533-BAF-DRG ECF No. 1, PageID.8 Filed 03/10/21 Page 8 of 27




      25.     In approximately 2006, Plaintiff John Doe’s mother reported to Father

Douglas Terrian, a priest at Immaculate Conception, rumors that a teenaged altar

boy had molested children at a sleepover event.

      26.     Father Terrian refused to take any action in response to the report.

Instead, he told Mrs. Doe that he could not reveal what she had told him because it

had been disclosed during confession. Mrs. Doe then repeated the allegations,

making a point to clarify that she was now doing so outside the context of religious

confession, and Father Terrian still refused to take any action in response to her

report.

      27.     Father Terrian and Defendants oversaw the employment of Aloysius

(or Aloyzas) Volskis, known to the children as “Father Al,” during his tenure as a

priest at Bishop Kelley and Immaculate Conception beginning in 2010.

      28.     Volskis immigrated from Lithuania to the United States in the 1980s.

He worked as a priest in Montreal, Canada; Los Angeles, California; and Southfield,

Michigan before the Archdiocese transferred him to Bishop Kelley and Immaculate

Conception.

      29.     Volskis was known by Defendants to have exhibited a pattern of

grooming and sexually abusing both adults and minor children.

      30.     Upon information and belief, beginning in 1999, prior to his assignment

at Immaculate Conception and Bishop Kelley, Volskis had been transferred between

                                          8
 Case 2:21-cv-10533-BAF-DRG ECF No. 1, PageID.9 Filed 03/10/21 Page 9 of 27




multiple other parishes and schools within the Archdiocese of Detroit, including the

Divine Providence Parish in Southfield, Michigan.

      31.    The Archdiocese of Detroit transferred Volskis from the Divine

Providence Parish in Southfield to the Immaculate Conception Parish and Bishop

Kelley in Lapeer because he had been credibly accused of sexual improprieties with

a parishioner in Southfield.

      32.    Despite Defendants’ knowledge of Volskis’s predilections, they not

only continued to employ Volskis, but also permitted him unfettered access to

vulnerable young children, whose parents had entrusted them to Defendants’ care.

      33.    In addition to officiating church services and funerals at Immaculate

Conception, Volskis spent a significant amount of time at Bishop Kelley, performing

Mass, confession, and other services for the children, participating in activities such

as coordinating student drop-offs and pick-ups, and engaging in costumed

Halloween festivities at the school.

      34.    Moreover, Defendants permitted Volskis to provide one-on-one

counseling, confession, and/or religious instruction sessions with young children

such as Plaintiff.

      35.    In or around late October 2010, Plaintiff attended such a session, which

he knew as “spiritual formation,” with Volskis.




                                          9
Case 2:21-cv-10533-BAF-DRG ECF No. 1, PageID.10 Filed 03/10/21 Page 10 of 27




          36.   Plaintiff had specifically requested to see Volskis because he felt at the

time that “Father Al” was like a “father figure,” that it would be safe, and that

Volskis could answer his questions.

          37.   Plaintiff was eight years old and in the second grade at Defendant

Bishop Kelley Catholic School at the time.

          38.   That morning, the principal removed Plaintiff from class, escorted him

to the teachers’ lounge, closed the door, and left him alone with Volskis.

          39.   Volskis noticed that Plaintiff had a cold and offered Plaintiff two blue

pills..

          40.   Plaintiff, an eight-year-old child who trusted “Father Al,” had no reason

to think that the pills were anything other than cold medicine, and took them.

          41.   After taking the pills, Plaintiff fell into a semi-sedated state of

consciousness. He could not move, but was aware of his surroundings.

          42.   Volskis then raped and molested Plaintiff in the teachers’ lounge.

          43.   Plaintiff heard Volskis moaning and uttering prayers or chants in Latin

during the assault.

          44.   After the rape, Plaintiff observed that his tie was undone, his shirt was

unbuttoned, and his pants were around his ankles; there was blood and wetness in

his underwear.




                                             10
Case 2:21-cv-10533-BAF-DRG ECF No. 1, PageID.11 Filed 03/10/21 Page 11 of 27




      45.    Volskis warned Plaintiff not to tell anybody what had occurred or

physical illness and diseases would afflict his family and he would go to hell.

      46.    When Plaintiff’s mother picked him up from the school that day,

Plaintiff stated that he never wanted to go to a spiritual formation or counseling

session again.

      47.    Later that day, Plaintiff’s mother found blood in her son’s underwear.

which she assumed was caused by digestive issues.

      48.    Plaintiff’s mother later asked him again if he wanted to go back to

spiritual formation. Plaintiff told his mother that he would never go with “Father Al”

again, but refused to elaborate.

      49.    After the assault, Plaintiff, formerly a talkative and bubbly child,

became withdrawn and quiet. He stopped talking to his friends, stopped doing his

homework, and would refuse to attend school, requiring his parents to sit in the car

with him for up to three hours before he would even agree to enter the building.

      50.    Around Christmas 2010, a church employee, Sue Vaughn, asked

Plaintiffs’ parents if they had had any “problems” with Volskis and disclosed that

Volskis had sexually abused other children at the school. Plaintiff, who was only

eight years old, denied being abused at the time.

      51.    In early 2011, another parishioner reported to Defendants and to the

Lapeer County Police that Volskis had groomed and sexually assaulted her.

                                         11
Case 2:21-cv-10533-BAF-DRG ECF No. 1, PageID.12 Filed 03/10/21 Page 12 of 27




      52.    Plaintiff and his parents did not see Volskis at Bishop Kelley again after

approximately January or February of 2011.

      53.    Father Terrian told the parishioners that Volskis “had a family

emergency in Russia and had to go.”

      54.    However, a church employee revealed to           Plaintiff’s mother that

Defendants were hiding Volskis in the church rectory.

      55.    Despite their knowledge of Volskis’s predatory behavior, Defendants

lied to the parishioners about Volskis’s whereabouts and continued to permit Volskis

to work at Immaculate Conception parish until at least April of 2011.

      56.    Upon information and belief, Volskis now resides in Eastern Europe

where he continues to work as a priest..

      57.    After Volskis’s departure, Plaintiff’s mental health struggles worsened,

and he experienced trauma, anxiety, psychosis, and depression.

      58.    Plaintiff was diagnosed with ADHD and sought mental health

treatment for years.

      59.    Continuing to attend Catholic school only exacerbated his trauma, as

the sight of priests and other Catholic religious objects reminded him of the assault.

He became deeply troubled, undergoing severe internal conflict as he wondered

whether the assault made him gay, and obsessed over topics such as becoming

“martyred” for the church.

                                           12
Case 2:21-cv-10533-BAF-DRG ECF No. 1, PageID.13 Filed 03/10/21 Page 13 of 27




         60.   As Plaintiff’s condition deteriorated, another church employee, who

witnessed Plaintiff and his family’s suffering, repeatedly asked Plaintiff’s mother if

“something had happened with Father Al.”

         61.   In approximately late 2017 or early 2018, Plaintiff confessed to his

parents that Volskis had sexually abused him. He revealed that he had never before

disclosed the assault because Volskis had told him that he [Volskis] “had power with

the devil” and would have Plaintiff’s mother killed if he told anyone about the

assault.

         62.   Plaintiff and his parents reported the assault to Bishop Kelley and

Immaculate Conception in approximately March 2018.

         63.   Since disclosing the assault, Plaintiff’s mental health condition has

deteriorated significantly.

         64.   Plaintiff has continued to struggle with severe anxiety, depression,

psychosis, and emotional anguish.

         65.   Plaintiff’s mother was diagnosed with cancer after Plaintiff reported the

assault and because of Volskis’s threats, Plaintiff blamed himself for his mother’s

illness; he continues to suffer from deeply entrenched feelings of guilt and shame.

         66.   Plaintiff has had to drop out of school, has expressed suicidal ideation

and, at times, uncontrollable violent outbursts, and has been hospitalized multiple

times.

                                           13
Case 2:21-cv-10533-BAF-DRG ECF No. 1, PageID.14 Filed 03/10/21 Page 14 of 27




                                      COUNT I
                   Title IX of the Education Amendments of 1972
                                20 U.S.C. § 1681 et seq.

      67.    Plaintiff incorporates the preceding allegations as if fully set forth

herein.

      68.    Title IX provides: “No person in the United States shall on the basis of

sex, be … subject to discrimination under any education program or activity

receiving Federal financial assistance …”

      69.    Upon information and belief, Defendants are recipients of federal

financial assistance for their education programs and activities and are therefore

subject to the provisions of Title IX of the Education Act of 1972, 20 U.S.C. §

1681(a), et seq.

      70.    Defendants, Bishop Kelley Catholic School, Immaculate Conception

Catholic Parish, Archbishop Allen Vigneron, and the Archdiocese of Detroit, had

actual and/or constructive knowledge and/or reasonably should have known of

allegations of Aloysius Volskis’s past sexual abuse and propensity to engage in

further sexual abuse.

      71.    Defendants acted with deliberate indifference to reports of Volskis’s

propensity to engage in sexual abuse.




                                         14
Case 2:21-cv-10533-BAF-DRG ECF No. 1, PageID.15 Filed 03/10/21 Page 15 of 27




      72.    As a result of Defendants’ deliberate indifference, Volskis had access

to a one-on-one unsupervised session with Plaintiff, during which Volskis sexually

assaulted Plaintiff.

      73.    Volskis’s assault upon Plaintiff was foreseeable to Defendants.

      74.    Volskis’s assault upon Plaintiff was accomplished during a one-on-one

session made possible under Defendants’ programs and activities.

      75.    Defendants’ deliberate indifference created an objectively and

subjectively sexually hostile environment, depriving Plaintiff of the educational

opportunities and benefits of its programs.

      76.    As a direct and proximate result of Defendants’ conduct, Plaintiff has

suffered and continues to suffer emotional distress, loss of value of life, public

embarrassment, anger, anxiety, and depression, and damage to familial, societal, and

intimate relationships.

                                        COUNT II
                          Assault and Battery – Vicarious Liability

      77.    Plaintiff incorporates the preceding allegations as if fully set forth

herein.

      78.    Defendants, Bishop Kelley Catholic School, Immaculate Conception

Catholic Parish, Archbishop Allen Vigernon, and the Archdiocese of Detroit, had

actual and/or constructive knowledge and/or reasonably should have known of



                                          15
Case 2:21-cv-10533-BAF-DRG ECF No. 1, PageID.16 Filed 03/10/21 Page 16 of 27




Aloysius Volskis’s past sexual abuse and propensity to engage in further sexual

abuse.

         79.     Aloysius Volskis’s act of sexually assaulting Plaintiff was offensive

contact with Plaintiff’s person, was not legally consensual, and amounted to

unlawful assault and battery.

         80.     Aloysius Volskis’s assault upon Plaintiff was foreseeable to

Defendants.

         81.     Aloysius Volskis’s assault upon Plaintiff was accomplished during a

one-on-one session made possible through and within the scope of his duties with

Defendants.

         82.     Defendants are vicariously liable for the foreseeable sexual assault and

battery perpetrated upon Plaintiff by Aloysius Volskis.

         83.     As a direct and proximate result of Aloysius Volskis’s unlawful acts for

which Defendants are vicariously liable, Plaintiff has suffered and continues to

suffer emotional distress, loss of value of life, public embarrassment, anger, anxiety,

and depression, and damage to familial, societal, and intimate relationships.

                                          COUNT III
               Intentional Infliction of Emotional Distress – Vicarious Liability

         84.     Plaintiff incorporates the preceding allegations as if fully set forth

herein.



                                             16
Case 2:21-cv-10533-BAF-DRG ECF No. 1, PageID.17 Filed 03/10/21 Page 17 of 27




      85.     Defendants, Bishop Kelley Catholic School, Immaculate Conception

Catholic Parish, Archbishop Allen Vigneron, and the Archdiocese of Detroit,

employed Aloysius Volskis and had actual and/or constructive knowledge and/or

reasonably should have known of his past sexual abuse and propensity to engage in

further sexual abuse.

      86.     Aloysius Volskis’s act of sexually assaulting Plaintiff was so extreme

and outrageous as to constitute intentional infliction of emotional distress.

      87.     Aloysius Volskis’s assault upon Plaintiff was foreseeable to

Defendants.

      88.     Aloysius Volskis’s assault upon Plaintiff was accomplished during a

one-on-one session made possible through and within the scope of his duties with

Defendants.

      89.     Defendants are vicariously liable for the foreseeable intentional

infliction of emotional distress perpetrated upon Plaintiff by Aloysius Volskis.

      90.     As a direct and proximate result of Aloysius Volskis’s unlawful acts for

which Defendants are vicariously liable, Plaintiff has suffered and continues to

suffer emotional distress, loss of hedonic value of life, public embarrassment, anger,

anxiety, and depression, and damage to familial, societal, and intimate relationships.




                                          17
Case 2:21-cv-10533-BAF-DRG ECF No. 1, PageID.18 Filed 03/10/21 Page 18 of 27




                                      COUNT IV
                  Negligence in Hiring, Retention, and/or Supervision

      91.    Plaintiff incorporates the preceding allegations as if fully set forth

herein.

      92.    Defendants, Bishop Kelley Catholic School, Immaculate Conception

Catholic Parish, Archbishop Allen Vigneron, and the Archdiocese of Detroit, had

actual and/or constructive knowledge and/or reasonably should have known of

Aloysius Volskis’s past sexual abuse and propensity to engage in further sexual

abuse both prior to hiring him and throughout his employment.

      93.    Plaintiff, a minor child and a student at Bishop Kelley Catholic School,

had a legally cognizable “special relationship” with Defendants, who were

responsible for his care and wellbeing.

      94.    Defendants thus owed a duty to Plaintiff to safeguard his wellbeing and

to prevent physical harm, including sexual assault, to Plaintiff.

      95.    Defendants also had a duty to Plaintiff, other students, and the general

public to act in a reasonable manner to avoid hiring or retaining individuals who they

knew or reasonably should have known posed a risk of harm to others.

      96.    Defendants breached their duties by hiring, retaining, and failing to

supervise Aloysius Volskis, allowing him unfettered access to one-on-one meetings

with young children including Plaintiff, who trusted him and Defendants to provide

a safe environment for their education and counseling.
                                          18
Case 2:21-cv-10533-BAF-DRG ECF No. 1, PageID.19 Filed 03/10/21 Page 19 of 27




      97.     Aloysius Volskis’s assault upon Plaintiff was reasonably foreseeable to

Defendants.

      98.     Aloysius Volskis’s assault upon Plaintiff was accomplished during a

one-on-one session made possible through and within the scope of his duties with

Defendants.

      99.     Defendants’ hiring of, retention of, and failure to supervise Aloysius

Volskis were the direct and proximate cause of the sexual assault perpetrated by

Volskis upon Plaintiff.

      100. As a direct and proximate result of Defendants’ conduct, Plaintiff has

suffered and continues to suffer emotional distress, loss of value of life, public

embarrassment, anger, anxiety, and depression, and damage to familial, societal, and

intimate relationships.

                                    COUNT V
                    Negligent Infliction of Emotional Distress

      101. Plaintiff incorporates the preceding allegations as if fully set forth

herein.

      102. Defendants, Bishop Kelley Catholic School, Immaculate Conception

Catholic Parish, Archbishop Allen Vigneron, and the Archdiocese of Detroit, had

actual and/or constructive knowledge and/or reasonably should have known of

Aloysius Volskis’s past sexual abuse and propensity to engage in further sexual

abuse both prior to hiring him and throughout his employment.
                                         19
Case 2:21-cv-10533-BAF-DRG ECF No. 1, PageID.20 Filed 03/10/21 Page 20 of 27




      103. Plaintiff, a minor child and a student at Bishop Kelley Catholic School,

had a legally cognizable “special relationship” with Defendants, who were

responsible for his care and wellbeing.

      104. Defendants thus owed a duty to Plaintiff to safeguard his wellbeing and

to prevent physical harm, including sexual assault, to Plaintiff.

      105. Defendants also had a duty to Plaintiff, other students, and the general

public to act in a reasonable manner to avoid hiring or retaining individuals who they

knew or reasonably should have known posed a risk of harm to others.

      106. Defendants breached their duties by hiring, retaining, and failing to

supervise Aloysius Volskis, allowing him unfettered access to one-on-one meetings

with young children including Plaintiff, who trusted him and Defendants to provide

a safe environment for their education and counseling.

      107. Aloysius Volskis’s assault upon Plaintiff was reasonably foreseeable to

Defendants.

      108. Aloysius Volskis’s assault upon Plaintiff was accomplished during a

one-on-one session made possible through and within the scope of his duties with

Defendants.

      109. As a result of the sexual assault, Plaintiff has suffered and continues to

suffer severe emotional distress.




                                          20
Case 2:21-cv-10533-BAF-DRG ECF No. 1, PageID.21 Filed 03/10/21 Page 21 of 27




      110. Defendants’ negligence was a substantial factor in causing Plaintiff’s

emotional distress.

      111. As a direct and proximate result of Defendants’ conduct, Plaintiff has

suffered and continues to suffer emotional distress, loss of value of life, public

embarrassment, anger, anxiety, and depression, and damage to familial, societal, and

intimate relationships.

                                   COUNT VI
                 Violation of the Elliott-Larsen Civil Rights Act
                               MCL 37.2301 et seq.

      112. Plaintiff incorporates the preceding allegations as if fully set forth

herein.

      113. Defendant Bishop Kelley, as a private school, is a place of public

accommodation as defined by the Elliott-Larsen Civil Rights Act, MCL 37.2301(a),

i.e. an educational institution whose goods, services, facilities, privileges,

advantages, or accommodations are extended, offered, sold, or otherwise made

available to the public.

      114. Defendants owed a heightened duty of care to Plaintiff, a child whose

parents had entrusted him into Defendants’ care.

      115. While Plaintiff was a student at Bishop Kelley, Defendants stood in a

special relationship with Plaintiff in loco parentis and were legally responsible for

his school environment.

                                         21
Case 2:21-cv-10533-BAF-DRG ECF No. 1, PageID.22 Filed 03/10/21 Page 22 of 27




         116. Defendants, Bishop Kelley Catholic School, Immaculate Conception

Catholic Parish, Archbishop Allen Vigneron, and the Archdiocese of Detroit, had

actual and/or constructive knowledge and/or reasonably should have known of

Aloysius Volskis’s past sexual abuse and propensity to engage in further sexual

abuse.

         117. While Plaintiff was a student at Bishop Kelley, Aloysius Volskis

subjected Plaintiff to unwanted and unwelcome sexual conduct.

         118. Aloysius Volskis’s assault upon Plaintiff was reasonably foreseeable to

Defendants.

         119. Aloysius Volskis’s assault upon Plaintiff was accomplished during a

one-on-one session made possible through and within the scope of his duties with

Defendants.

         120. Defendants are thus liable for Aloysius Volskis’s conduct towards

Plaintiff.

         121. Volskis’s conduct, for which Defendants are liable, created a sexually

hostile environment, depriving Plaintiff of the full and equal enjoyment of the goods,

services, facilities, privileges, advantages, or accommodations offered by

Defendants.

         122. As a direct and proximate result of Defendants’ conduct, Plaintiff has

suffered and continues to suffer emotional distress, loss of value of life, public

                                          22
Case 2:21-cv-10533-BAF-DRG ECF No. 1, PageID.23 Filed 03/10/21 Page 23 of 27




embarrassment, anger, anxiety, and depression, and damage to familial, societal, and

intimate relationships.

                                   COUNT VII
                 Violation of the Elliott-Larsen Civil Rights Act
                                 MCL 37.2701(b)
                              (Aiding and Abetting)

      123. Plaintiff incorporates the preceding allegations as if fully set forth

herein.

      124. Defendant Bishop Kelley, as a private school, is a place of public

accommodation as defined by the Elliott-Larsen Civil Rights Act, MCL 37.2301(a),

i.e. an educational institution whose goods, services, facilities, privileges,

advantages, or accommodations are extended, offered, sold, or otherwise made

available to the public.

      125. M.C.L. § 37.2701(b) prohibits two or more persons from conspiring to

“[a]id, abet, incite, compel, or coerce a person to engage in a violation” of the act,

including discriminating against an individual utilizing services provided by a place

of public accommodation.

      126. M.C.L. § 37.2701(b) prohibits an individual from acting to “[a]id, abet,

incite, compel, or coerce a person to engage in a violation” of the act, including

discriminating against an individual utilizing services provided by a place of public

accommodation.



                                         23
Case 2:21-cv-10533-BAF-DRG ECF No. 1, PageID.24 Filed 03/10/21 Page 24 of 27




         127. Defendants, Bishop Kelley Catholic School, Immaculate Conception

Catholic Parish, Archbishop Allen Vigneron, and the Archdiocese of Detroit, had

actual and/or constructive knowledge and/or reasonably should have known of

Aloysius Volskis’s past sexual abuse and propensity to engage in further sexual

abuse.

         128. While Plaintiff was a student at Bishop Kelley, Aloysius Volskis

subjected Plaintiff to unwanted and unwelcome sexual conduct.

         129. Aloysius Volskis’s assault upon Plaintiff was reasonably foreseeable to

Defendants.

         130. Aloysius Volskis’s assault upon Plaintiff was accomplished during a

one-on-one session made possible through and within the scope of his duties with

Defendants.

         131. Volskis’s conduct created a sexually hostile environment, depriving

Plaintiff of the full and equal enjoyment of the goods, services, facilities, privileges,

advantages, or accommodations offered by Defendants.

         132. Defendants conspired to aid, abet, abet, incite, compel and/or coerce

Plaintiff to submit to Volskis’s act of unwanted and unwelcome sexual conduct,

including by transferring Volskis, a known predator, to Bishop Kelley/Immaculate

Conception; placing Volskis in a position of trust and authority; and providing

Volskis with unsupervised and unfettered access to young children.

                                           24
Case 2:21-cv-10533-BAF-DRG ECF No. 1, PageID.25 Filed 03/10/21 Page 25 of 27




      133. As a direct and proximate result of Defendants’ conduct, Plaintiff has

suffered and continues to suffer emotional distress, loss of value of life, public

embarrassment, anger, anxiety, and depression, and damage to familial, societal, and

intimate relationships.

                                 RELIEF REQUESTED

      WHEREFORE, Plaintiff prays for a judgment against Defendants in whatever

amount he may be found to be entitled, along with interest, costs, and attorneys’ fees,

and any other relief as this Court deems necessary and appropriate.

                                        Respectfully submitted,

                                        Pitt McGehee Palmer Bonanni & Rivers, PC

                                        By: /s/ Megan A. Bonanni
                                        Megan A. Bonanni (P52079)
                                        Michael L. Pitt (P24429)
                                        Beth M. Rivers (P33614)
                                        Amanda M. Ghannam (P83065)
                                        117 W. Fourth St., Ste. 200
                                        Royal Oak, MI 48067
                                        248-398-9800
                                        mbonanni@pittlawpc.com
                                        mpitt@pittlawpc.com
                                        brivers@pittlawpc.com
                                        aghannam@pittlawpc.com
                                        Attorneys for Plaintiff

Dated: March 10, 2021




                                          25
Case 2:21-cv-10533-BAF-DRG ECF No. 1, PageID.26 Filed 03/10/21 Page 26 of 27




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

JOHN DOE,

              Plaintiff,                          Case No.
                                                  Hon.
v.

BISHOP KELLEY CATHOLIC SCHOOL,
IMMACULATE CONCEPTION CATHOLIC PARISH,
ARCHBISHOP ALLEN VIGNERON, and
ARCHDIOCESE OF DETROIT,

              Defendants.

Megan A. Bonanni (P52079)
Michael L. Pitt (P24429)
Beth M. Rivers (P33614)
Amanda M. Ghannam (P83065)
Pitt McGehee Palmer Bonanni & Rivers, PC
117 W. Fourth St., Ste. 200
Royal Oak, MI 48067
248-398-9800
mbonanni@pittlawpc.com
mpitt@pittlawpc.com
brivers@pittlawpc.com
aghannam@pittlawpc.com
Attorneys for Plaintiff


                               JURY DEMAND

       Plaintiff, John Doe, by and through his attorneys, Pitt McGehee Palmer

Bonanni & Rivers, PC, hereby demands a trial by jury in the above-captioned matter

on all issues so triable.

                                       26
Case 2:21-cv-10533-BAF-DRG ECF No. 1, PageID.27 Filed 03/10/21 Page 27 of 27




                                   Respectfully submitted,

                                   Pitt McGehee Palmer Bonanni & Rivers, PC

                                   By: /s/ Megan A. Bonanni
                                   Megan A. Bonanni (P52079)
                                   Michael L. Pitt (P24429)
                                   Beth M. Rivers (P33614)
                                   Amanda M. Ghannam (P83065)
                                   117 W. Fourth St., Ste. 200
                                   Royal Oak, MI 48067
                                   248-398-9800
                                   mbonanni@pittlawpc.com
                                   mpitt@pittlawpc.com
                                   brivers@pittlawpc.com
                                   aghannam@pittlawpc.com
                                   Attorneys for Plaintiff
Dated: March 10, 2021




                                     27
